United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1094
                        ___________________________

                              Salvador Solis Ortega

                                             Petitioner

                                        v.

            Merrick B. Garland, Attorney General of the United States

                                        Respondent
                                 ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: August 16, 2022
                             Filed: August 19, 2022
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

     Mexican citizen Salvador Solis Ortega petitions for review of an order of the
Board of Immigration Appeals denying his motion for reconsideration as untimely.
Having jurisdiction under 8 U.S.C. § 1252, this court denies the petition.

      Solis Ortega requests a remand or an abeyance to permit the United States
Citizenship and Immigration Services to consider his pending nonimmigrant U-visa.
Solis Ortega waived any challenge to the denial of his motion for reconsideration,
because he failed to advance any argument that the agency erred in denying the
motion. See Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756 (8th Cir. 2004). He
also failed to administratively exhaust the issue raised in his brief. See 8 U.S.C.
§ 1252(d)(1); Bakor v. Barr, 958 F.3d 732, 738-39 (8th Cir. 2020), cert. denied sub
nom. Bakor v. Garland, 141 S. Ct. 2566 (2021).

      The petition is denied.
                       ______________________________




                                        -2-